                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

WILLIE MILLER,                                )        CASE NO. 5:15CR463
                                              )                 5:19CV645
                                              )
                       Petitioner,            )        JUDGE JOHN R. ADAMS
                                              )
       v.                                     )
                                              )
UNITED STATES OF AMERICA,                     )        ORDER AND JUDGMENT ENTRY
                                              )
                       Respondent.            )
                                              )


       The instant matter is before the Court upon Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody, filed pursuant to 28 U.S.C. § 2255. Doc. 117.

The petition is DENIED.

       “To prevail under 28 U.S.C. § 2255, a defendant must show a ‘fundamental defect’ in the

proceedings which necessarily results in a complete miscarriage of justice or an egregious error

violative of due process.” Gall v. United States, 21 F.3d 107, 109 (6th Cir. 1994). A federal district

court may grant relief to a prisoner in custody only if the petitioner can “demonstrate the existence

of an error of constitutional magnitude which had a substantial and injurious effect or influence on

the guilty plea or the jury’s verdict.” Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003).

       Miller raises two grounds for relief in his petition. First, he contends that he received

ineffective assistance trial counsel. Second, he contends that erred when it determined that he was a

career offender. The Court now reviews those contentions.



                                                   1
       Petitioner’s burden to establish an ineffective assistance of counsel claim is two-fold. Under

the standard set forth by the United States Supreme Court in Strickland v. Washington, 466 U.S.

668 (1984), Petitioner must first show that counsel’s performance was deficient. Pursuant to

Strickland, “deficient” conduct is not simple error; counsel must have erred so “serious[ly] that

counsel was not functioning as the ‘counsel’ guaranteed...by the Sixth Amendment.” Id. at 687.

When evaluating counsel’s performance, a court is required to “indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’” Id. at 689 (internal citation omitted).

       If deficient conduct is identified, Petitioner must then demonstrate that counsel’s deficient

performance prejudiced his defense. Id. at 692. To demonstrate prejudice, it is not enough to show

that the “errors had some conceivable effect on the outcome of the proceeding” as any “act or

omission of counsel would meet this test.” Id. at 693. Instead, a “defendant must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 693. In effect, counsel's performance must have “caused the

defendant to lose where he would probably have won” by conduct “so manifestly ineffective that

defeat was snatched from the hands of probable victory.” United States v. Morrow, 977 F.2d 222,

229 (6th Cir. 1992) (emphasis omitted).

       The primary focus of Miller’s ineffective assistance of counsel claim overlaps with his

contention that he was improperly determined to be a career offender. In support, Miller contends

that his prior controlled substance conviction should not have been counted as a predicate offense

and that his assault with intent to do great bodily harm also should not have been deemed a

predicate offense. The Court finds no error in its prior determination.



                                                   2
        First, despite Miller’s assertions to the contrary, there is nothing in the record to suggest that

his controlled substance offense was dismissed. Miller asserts without evidentiary support that his

prior drug offenses were dismissed.         The PSR, however, reflects that Miller was placed on

probation for those offenses. Nothing in the record supports his claim that the charges were ever

dismissed.

        Second, Miller’s claim related to his assault conviction is foreclosed by Sixth Circuit

precedent. “[W]e conclude that Raybon’s conviction under Mich. Comp. Laws § 750.84(1)(a)

qualifies as a crime of violence[.]” Raybon v. United States, 867 F.3d 625, 632 (6th Cir. 2017),

cert. denied, 138 S. Ct. 2661, 201 L. Ed. 2d 1058 (2018). Miller’s conviction falls under the same

statute. Therefore, any argument that his offense is not a crime of violence cannot succeed.

        In passing, Miller also seems to assert that his trial counsel was ineffective for failing to file

an appeal on his behalf. Miller, however, filed a notice of appeal without the assistance of counsel.

Further, Miller was appointed counsel on appeal. While counsel ultimately filed an Anders brief,

Miller was afforded counsel. Accordingly, he cannot demonstrate any prejudice from his alleged

claim that his trial counsel did not file the notice of appeal.

        Based upon the above, neither of Miller’s grounds for relief have merit. Petitioner Willie

Miller’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody is hereby DENIED.

        Furthermore, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith, and that there is no basis upon which to issue a certificate

of appealability pursuant to 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

        IT IS SO ORDERED.

        Dated: November 18, 2019                         /s/ John R. Adams
                                                         JOHN R. ADAMS
                                                         UNITED STATES DISTRICT JUDGE

                                                     3
